     Case 1:19-cv-01578-VEC-DCF Document 172 Filed 12/07/20 Page 1 of 1




                      Gregory Zimmer, Esq.
GZimmer@GZimmerLegal.com
O: (914) 402-5683
M: (516) 991-1116
                                                                        December 7, 2020


VIA ECF

Honorable Debra Freeman, U.S. Magistrate Judge
United States District Court
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312


              Re: In re Navidea Biopharmaceuticals Litigation, Case No. 19-cv-01578–VEC


Dear Judge Freeman:

        As the Court is aware, we represent Defendant/Counterclaim Plaintiff/Third-Party
Complaint Plaintiff Michael M. Goldberg, M.D. (“Dr. Goldberg”) in the above-referenced action.
We write to request that the Court review and rule on the proposed Order in regarding going-
forward advancement of Dr. Goldberg’s attorneys’ fees and expenses in connection with defending
the claims asserted against him by Plaintiff/Counterclaim Defendant Navidea Biopharmaceuticals,
Inc. (“Navidea”) in this action. The Court had indicated it would rule on the proposed Order once
it became known whether Navidea objected to the hourly rates being charged by Dr. Goldberg’s
counsel, N. Ari Weisbrot, Esq. and the undersigned. Navidea confirmed in its submission
responding to Dr. Goldberg’s initial fee application on November 6, 2020 [Dkt. No. 155 that it
does not object to those rates.

       Thank for your attention to this matter.

                                                    Respectfully submitted,


                                                    /s/ Gregory Zimmer, Esq.




360 Lexington Avenue, Suite 1502                                      New York, New York 10017
